‘J OFFICE OF THE ATTORNEY GENERAL . STATE OF TEXAS

    JOHN     CORNYN




                                                  October 29,2002



The Honorable W.C. Kirkendall                                Opinion No. JC-0568
District Attorney
25th Judicial District of Texas                              Re: Whether a county commissioners court may
113 South River, Suite 205                                   set the daily reimbursement rate of grand jurors’
Seguin, Texas 78 155                                         expenses at a rate different from petit jurors’
                                                             expenses, and related question (RQ-0548-JC)

Dear Mr. Kirkendall:

          Section 6 1.OOl of the Government Code requires a county to reimburse “[elach grand juror
or petit juror in a civil or criminal case in a district court, criminal district court, county court, county
court at law, or justice court . . . for travel and other expenses [in] an amount not less than $6 nor
more than $50 for each day or fraction of each day served as a juror.” TEX. GOV'T CODE ANN. 6j
6 1 .OOl(a) (Vernon Supp. 2002). Section 61 .OOl specifies only one circumstance in which the court
may set different reimbursement rates for different categories of jurors: Under subsection (d), a
commissioners court may vote to reduce or eliminate the “daily reimbursement” received by jurors
who attend court for one day or less and to apply those extra funds to increase the daily
reimbursement for longer-term jurors under section 61.001(d). Id. 5 61 .OOl(d). You ask whether
a commissioners court may set the daily reimbursement rate for grand jurors at a rate different from
that set for petit jurors.’ We conclude that a county commissioners court has no authority to set
different reimbursement rates for jurors in different categories except as subsection (d) permits. See
Tex. Att’y Gen. Qp. No. JC-0171 (2000) at 1 (stating that county commissioners court may exercise
only those powers that constitution and statutes confer upon it, either explicitly or implicitly).

          You also ask whether a commissioners court may set different daily reimbursement rates for
petit jurors based upon the court in which the juror serves, such as a district court, a county court,
or a justice court. See Request Letter, supra note 1, at 1. Because we find no statutory authority for
such a juror-reimbursement    differential, we conclude that a commissioners court may not adopt one.

        You are concerned that juror-reimbursement     differentials based upon distinctions not
expressly set out in section 61 .OOl of the Government Code are unauthorized.    You aver that the
Guadalupe County Commissioners Court, purportedly acting in accordance with section 61 .OOl of
the Government Code, reimburses “[glrand jurors . . . more than petit jurors” and “[pletit jurors in



          ‘Letter fromHonorable W.C. Kirkendall, District Attorney, 25th Judicial District, to Opinion Committee,   Offlice
of the Attorney General at 1 (May 7,2002) (on file with Opinion Committee) [hereinafter Request Letter].
The Honorable    W.C. Kirkendall     - Page 2         (JC-0568)




district court and county court . . . at a higher rate than petit jurors in justice court.” Request Letter,
supra note 1, at 1.

        Section 6 1.OOl provides in general terms for reimbursing jurors’ expenses:

                         (a) Each grand juror or petit juror in a civil or criminal case
                in a district court, criminal district court, county court, county court
                at law, or justice court is entitled to receive as reimbursement     for
                travel and other expenses an amount not less than $6 nor more than
                $50 for each day or fraction of each day served as a juror.




                         (c) The commissioners court of each county shall determine
                 annually the daily reimbursement of expenses for jurors. Except as
                provided by Subsection (d), the reimbursement must be within the
                minimum and maximum amounts prescribed by this section and paid
                 out of the jury fund of the county. In a specific case, the presiding
                judge, with the agreement of the parties involved or their attorneys,
                may increase the daily reimbursement for jurors in that case to an
                amount not to exceed the maximum amount prescribed by this
                section. The difference between the usual daily reimbursement and
                the reimbursement for jurors in a specific case shall be paid, in equal
                amounts, by the parties involved in the case.

                         (d) The commissioners court of a county may reduce or
                eliminate the daily reimbursement prescribed by this section for
                persons who attend court for only one day or a fraction of one day.
                The funds retained by a county as a result of reducing or eliminating
                reimbursement as provided by this subsection may only be used to
                increase the daily reimbursement prescribed by this section for jurors
                and for persons who attend court for more than one day.

TEX. GOV’T CODE ANN. 0 61.001(a), (c)-(d) (Vernon Supp. 2002).

         We conclude that, except as subsection (d) permits, section 61 .OOl requires a county
commissioners court to set the same reimbursement rate for all jurors, regardless of a juror’s status
as a grand or petit juror or of the court in which the juror serves. A county commissioners court is
a court of limited jurisdiction; it may exercise only those powers that the state constitution and
statutes confer upon it, either explicitly or implicitly. See Vinson v. Burgess, 773 S.W.2d 263,267
(Tex. 1989) (citing Canales v. Laughlin, 2 14 S.W.2d 45 1, 453 (Tex. 1948)); Jack v. State, 694
S.W.2d 391,397 (Tex. App.-San Antonio 1985, writ ref d n.r.e.) (citing Childress County v. State,
92 S.W.2d 1011, 1016 (Tex. 1936); Wilson v. County ofCalhoun, 489 S.W.2d 393,397 (Tex. Civ.
App.-Corpus Christi 1972, writ ref d n.r.e.)). Because section 61 .OOl(a) requires a commissioners
The Honorable    W.C. Kirkendall    - Page 3        (JC-0568)




court to set juror reimbursement rates and is silent with respect to whether the rates must be the same
for all types of jurors, one might read the statute implicitly to pen-nit a commissioners court to set
different reimbursement rates. Nevertheless, we have previously read section 6 1.OO1(a) and (c),
albeit in response to a different issue, to require that “all jurors who serve during a given year are
entitled to the same dailyjury fee.” Tex. Att’y Gen. LO-97-009, at 2. Moreover, the fact that section
61 .OOl provides only one circumstance in which different types of jurors may be reimbursed at
different rates suggests that the legislature intends subsection (a) to require a single reimbursement
rate, except in accordance with subsection (d). Subsection (c) permits a juror in certain cases to
receive an increased rate, but the county’s contribution remains constant; the parties to the action pay
the supplement. See TEX. GOV’T CODE ANN. $61.001(c) (Vernon Supp. 2002).

         We answer your questions accordingly. First, a commissioners court may not set the daily
reimbursement rate for grand jurors at a rate different from that set for petit jurors. It may be, of
course, that grand jurors are more likely to attend court more than one day and that petit jurors are
more likely to attend court one day or less, and their reimbursement rates may differ on that basis
if the commissioners court has acted in accordance with section 6 1.OOl(d). Second, a commissioners
court may not set different daily reimbursement rates for petit jurors based upon the court in which
they serve. Again, it may be that petit jurors who serve in a district court are more likely than petit
jurors who serve in a justice court to attend court more than one day and that therefore a district court
juror may receive an increased reimbursement under subsection (d), while a justice court juror may
receive a reduced reimbursement        or no reimbursement.     But the court may not set different
reimbursement rates based upon any distinction other than whether the jurors serve one day or more
than one day, in accordance with section 6 1.001 (d).
The Honorable W.C. Kirkendall      - Page 4        (JC-0568)




                                        SUMMARY

                         Section 61.001 of the Government Code requires a county
               commissioners court to reimburse all jurors at the same rate, except
               as subsection (d) permits. See TEX. GOV’T CODE ANN. 0 61.001
               (Vernon Supp. 2002).           Subsection (d) expressly authorizes a
               commissioners        court to “reduce        or eliminate      the daily
               reimbursement” paid to jurors “who attend court for only one day or
                a fraction of one day” and to use those retained funds to “increase the
               daily reimbursement . . . for jurors . . . who attend court for more than
               one day.” Id. 6 61 .OOl(d). Thus, a commissioners court may not set
               the daily reimbursement rate for grand jurors at a rate different from
               that set for petit jurors, based upon a juror’s status as grand or petit.
                Similarly, a commissioners         court may not set different daily
               reimbursement rates for petit jurors based upon the court in which a
               juror serves, i.e., district court, county court, or justice court.




                                               Attorney General of Texas



HOWARD G. BALDWIN, JR.
First Assistant Attorney General

NANCY FULLER
Deputy Attorney General - General Counsel

SUSAN DEMON       GUSKY
Chair, Opinion Committee

Kymberly K. Oltrogge
Assistant Attorney General, Opinion Committee